UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-7783



ALBERT LEE EVANS,

                                              Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY MCMASTER,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-04-124)


Submitted:   March 24, 2005                  Decided:   March 30, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Lee Evans, Appellant Pro Se. Derrick K. McFarland, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Albert Lee Evans, a state prisoner, seeks to appeal the

district      court’s     order    rejecting      the     magistrate       judge’s

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).         An appeal may not be taken from the final

order in a § 2254 proceeding unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional      claims    is   debatable      or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Evans has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument because the

facts   and    legal    contentions   are     adequately    presented      in   the

materials     before    the   court   and     argument    would    not    aid   the

decisional process.

                                                                         DISMISSED


                                      - 2 -